Case 1:18-cv-01124-BAH Document 61-8 Filed 01/15/21 Page 1 of 3




                        Exhibit 65
         Case 1:18-cv-01124-BAH Document 61-8 Filed 01/15/21 Page 2 of 3




Scott D. Hirsch

        Scott D. Hirsch is a founding member of Scott Hirsch Law Group, PLLC. He is a magna

cum laude graduate of Lynn University with a major in Psychology (B.A. 1999), and graduate of

St. Thomas University School of Law (J.D. 2007). Mr. Hirsch is admitted to practice and a member

in good standing of the Florida Bar and is admitted to practice in the United States District Court

for the Southern District of Florida.       Mr. Hirsch has had an extensive career representing

consumers in securities litigation, consumer protection actions, and class actions.

        During law school, Mr. Hirsch worked for Grumer & Macaluso, P.A. a boutique litigation

firm specializing in complex commercial litigation. located in Ft. Lauderdale, Florida. After

graduation from law school Mr. Hirsch secured a position in that firm as an Associate Attorney,

with his practice focusing on representing corporations and individuals in complex business

disputes, real estate transactions, litigation, and debtor/creditor litigation.

        In 2008 Mr. Hirsch, began representing plaintiffs in securities matters, focusing on

complex securities litigation, including class actions, in state, federal court and alternative dispute

resolution forums.

        In addition to securities litigation, Mr. Hirsch also represents clients in civil litigation and

commercial disputes. Specifically, focusing on consumer protection class actions in both state and

federal courts.

        Mr. Hirsch has been rated AV Preeminent by Martindale-Hubbell Peer Review Ratings

and is a member of the Palm Beach County Bar Association and the Broward County Bar

Association. Mr. Hirsch has also been named a 2015 Top Rated Lawyers South Florida’s Legal

Leaders as published in the Miami Herald.
        Case 1:18-cv-01124-BAH Document 61-8 Filed 01/15/21 Page 3 of 3




       Mr. Hirsch is currently, or has been actively involved in the representation of plaintiffs and

classes in numerous securities cases and complex consumer litigation cases including Share v.

State Street Bank and Trust Co. et al. (D. Mass.); Edythe Cox v. State Street Bank and Trust Co.

et al. (D. Mass.); JoAnne Wolff v. State Street Bank and Trust Co. et al. (D. Mass.); Michael Wolff

v. State Street Bank and Trust Co. et al. (D. Mass.); Alan Wolff et al. v. State Street Bank and Trust

Co. et al. (D. Mass.); Catherine Cox v. State Street Bank and Trust Co. et al. (D. Mass.); Star v.

State Street Bank and Trust Co. et al. (D. Mass.); Taragano v. State Street Bank and Trust Co. et

al. (D. Mass.); Adelson et al. v. State Street Bank and Trust Co. et al. (D. Mass.); DeSalvo-Cavelius

v. State Street Bank and Trust Co. et al. (D. Mass.); Kazmaier v. State Street Bank and Trust Co.

et al. (D. Mass.); Coelho et al. v. State Street Bank and Trust Co. et al. (D. Mass.); Shank et al. v.

State Street Bank and Trust Co. et al. (D. Mass.); Fuchs et al. v. State Street Bank and Trust Co.

et al. (D. Mass.); Nancy Cox et al v. State Street Bank and Trust Co. et al. (D. Mass.); Smith v.

Questar Capital Corp. (D. Minn.); Hawk, et al. v. Pershing, LLC (N.D. Tex.); Ryder, et al. v.

Pershing, LLC (N.D. Tex.); McLeod, et al. v. Pershing, LLC (N.D. Tex.); Sanford, et al. v.

Pershing, LLC (N.D. Tex.); Bronstein, et al. v. Pershing, LLC (N.D. Tex.); Powell, et al. v.

Pershing, LLC (N.D. Tex.); Espinosa, et al. v. Pershing, LLC (N.D. Tex.); Lowe, et al. v. Pershing,

LLC (N.D. Tex.); Weatherly, et al. v. Pershing, LLC (N.D. Tex.); Diaz, et al. v. Pershing, LLC

(N.D. Tex.); Amigo, et al. v. Pershing, LLC (N.D. Tex.); Nuila, et al. v. Pershing, LLC (N.D. Tex.);

Ochea, et al. v. Pershing, LLC (N.D. Tex.); Cottone, et al. v. AMD, Inc., et al. (N.D. Ga.); Luis v.

RBC Capital Markets, LLC (D. Minn.); Rodriguez et al v. JPay, Inc. et al. (S.D. Fla.); Abellard,

Jr., et al. v. Nationstar Mortgage, LLC (S.D. Fla.); 350S Trust, LLC v. Carrington Mortgage

Services, LLC (S.D. Fla.); Nicolas Enterprises, LLC, et al. v. USA (U.S.C.F.C); Fuog v. CVS

Pharmacy, Inc. (D. RI.); and Smith v. Walgreens Boots Alliance, Inc. et al. (N.D. Ca.).
